NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the dual voltage state of the switch module connects the second negative terminal of the second battery to the first positive terminal of the first battery, and wherein a first alternator is driven by the powertrain system to provide a regulated voltage to the second bus segment; 2) changing the regulated voltage from the nominal DC voltage to the high DC voltage; and 3) actuating the AC inverter as cited with the rest of the claimed limitations.
Claims 2-9 are allowed based on the dependency from claim 1.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious wherein the dual voltage state connects the second negative terminal of the second battery to the first positive terminal of the first battery, wherein the vehicle includes a first alternator driven by the powertrain system to provide a regulated voltage to the second bus segment, wherein the regulated voltage corresponds to 12V when the switch module is in the nominal state; 2) changing the regulated voltage of the first alternator from the nominal 12V to the nominal 24V; and 3) actuating the AC inverter as cited with the rest of the claimed limitations.
Claims 11-18 are allowed based on the dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842